DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-23 and 31 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 27, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “the switch pin” in lines 2 and 3; however, there is no antecedent basis for this limitation.  The first mention of a switch pin is in claim 29; however, claim 30 is dependent on claim 24.  For the purpose of examination, it is assumed that claim 30 should depend upon claim 29
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13 and 14 recite limitations, which are previously recited in parent claim 12, lines 6-7, and therefore, fail to further limit parent claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US4172470 (“Walker”).
Regarding claim 12, Walker discloses a valve comprising: an inlet (11); an outlet (50) that is connected to the inlet via a fluid connection (defined mainly by 12 and 14); and a valve body (30) movable along a displacement direction (direction from inlet 11 towards outlet 50) into a first position (see position of fig. 1), in which the fluid connection is blocked, and a second position (see position of fig. 5), in which the fluid connection is open; a spring (45) positioned above the valve body, wherein the spring spring-loads the valve body towards the first position (force of spring 45 is larger than force of spring 18 to maintain valve body 30 in closed position illustrated in fig. 1), wherein the valve body is maintained in the second position when a fluid is flowing in the fluid connection (force of fluid overcomes spring force 45 to position of fig. 5), a pressure of the fluid is greater than a predetermined limit (combined force of spring 45 and friction between sealing rings 13 and 27 and valve body 30), and the flowing fluid and the pressure of the fluid maintain the valve body in the second position.  
Regarding claim 13, Walker discloses a spring (45) positioned above the valve body.
Regarding claim 14, Walker discloses the spring spring-loads the valve body towards the first position (force of spring 45 is larger than force of spring 18 to maintain valve body 30 in closed position illustrated in fig. 1),
Regarding claim 17, Walker discloses a switch pin  (25), the activation of which enables the movement of the valve body from the first position (position of fig. 1) into the second position (position of fig. 5).  
Regarding claim 18, Walker discloses a switch spring (18), which is configured to transfer a force from the switch pin (25) to the valve body (30) when the switch pin is activated.  
Claim(s) 12-16, 20 and 24-29 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US10697558 (“Loga”).
Regarding claim 12, Loga discloses (see fig. 1) a valve comprising: an inlet (105); an outlet (110) that is connected to the inlet via a fluid connection (at least partially defined by valve inlet passage 260); and a valve body (230) movable along a displacement direction (direction along axis 221) into a first position (closed position of fig. 1), in which the fluid connection is blocked, and a second position (position where valve body 230 is distanced from the valve seat), in which the fluid connection is open; a spring (275) positioned above the valve body, wherein the spring spring-loads the valve body towards the first position, wherein the valve body is maintained in the second position when a fluid is flowing in the fluid connection (valve 200 opens when pilot valve 140 is opened and force of inlet pressure “P1” overcomes the combined force of discharge pressure “P2” and spring 275), a pressure (P1) of the fluid is greater than a predetermined limit (“P1” is greater than the combined force of spring 275 and “P2”), and the flowing fluid and the pressure of the fluid maintain the valve body in the second position.
Regarding claim 13, Loga discloses a spring (275) positioned above the valve body (230).
Regarding claim 14, Loga discloses the spring (275) spring-loads the valve body (230) towards the first position (position of fig. 1).
Regarding claim 15, Loga discloses a connection channel (271) positioned above the spring (275) and fluidly connected (via pilot valve 140) to the outlet (110).  
Regarding claim 16, Loga discloses the connection channel (271) generates a negative pressure (pressure from inlet pilot channel 151 is relieved through passage 156, which reduces pressure within housing 210 to allow opening of valve 200) that maintains the valve body in the second position (open position) when the fluid is flowing in the fluid connection (271).  
Regarding claim 20, Loga discloses the valve comprises a throttle outlet (140), wherein the valve body (230) is designed and arranged in such a way that fluid flowing in through the inlet (105) leaves the valve at least also through the throttle outlet, regardless of the position of the valve body (when needle valve 130 and pilot valve 140 are open, fluid flow through passages 151,160 and 156 is maintained, regardless of the position of valve body 230).  
Regarding claim 24, Loga discloses (mainly in fig. 1) a valve comprising: an inlet (105); an outlet (110) that is connected to the inlet via a fluid connection (at least partially defined by passage 260); a connection channel (271) fluidly connected to the outlet; a valve body (230) movable along a displacement direction (direction along axis 221; see fig. 1) into a first position (position where valve body 230 abuts the valve seat to close valve inlet passage 260), in which the fluid connection is blocked, and a second position (position where pilot valve 100 is open causing valve body 230 to lift from the valve seat), in which the fluid connection is open; wherein the connection channel generates a negative pressure (when pilot valve 140 is open, pressure within chamber 210 is reduced to a pressure less than supply pressure “P1”) that maintains the valve body in the second position when the fluid is flowing in the fluid connection, a pressure of the fluid is greater than a predetermined limit (when the difference between supply pressure “P1” and discharge pressure “P2” is sufficient to overcome spring force 275), and the flowing fluid, the negative pressure, and the pressure of the fluid maintain the valve body in the second position (when pressure difference between supply pressure “P1” and discharge pressure “P2” overcomes the biasing force of spring 275, the valve 200 will remain open).  
Regarding claim 25, Loga discloses a spring (275) positioned above the valve body (230).
Regarding claim 26, Loga discloses the spring (275) spring-loads the valve body (230) towards the first position (position of fig. 1).  
Regarding claim 27, Loga discloses the inlet (105) generates an overpressure (pressure where supply pressure “P1” overcomes the discharge pressure “P2” and biasing spring 275) below the valve body (230) that maintains the valve body in the second position (open position, where valve body 230 is lifted from the valve seat) when the fluid is flowing in the fluid connection (at least partially defined by 260).
Regarding claim 28, Loga discloses the connection channel (271) is positioned above the spring (275).
Regarding claim 29, Loga discloses the valve comprises a switch pin (valve needle of pilot valve 140), the activation of which enables the movement of the valve body (230) from the first position (closed position) into the second position (open position).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, as applied to claim 18 above, in view of US5904721 (“Henry”).
Regarding claim 19, Walker discloses the switch spring (18) is selected such that the force transferred from the switch spring to the valve body (30) is not sufficient to move the valve body from the first position (position illustrated in fig. 1) into the second position (position of fig. 5) when the valve body is subjected to a flow of fluid via the inlet (11).
However, Walker is silent to the fluid being at a pressure of about 1 bar.
Henry teaches a system having a directional valve (46 or 48), which operates at atmospheric pressure, which is 1 bar, when the system is at rest.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapting the invention of Walker to withstand 1 bar of pressure at rest, as taught by Henry, to minimize pressure differences with the environment, thereby minimalizing leakage.

Allowable Subject Matter
Claim(s) 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 30, as best understood, the closest prior art fails to disclose or render obvious the switch spring being configured to transfer a force from the switch pin to the valve body when the switch pin is activated, in combination with the remainder limitations of the claim, base claim, and any intervening claim(s).

Response to Arguments
Applicant's arguments filed October 25, 2022, have been fully considered.
Regarding to the drawings, Applicant’s amended drawings filed October 25, 2022, have overcome the drawing objections set forth in the non-final Office action mailed July, 26, 2022, and those objections are now withdrawn.
Regarding the previous prior art rejections, Applicant’s current amendment has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding Lebzelter and Wohlwend are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US10337641 discloses a directional valve having a switch pin, which allows opening of a valve poppet.  DE102014223788A1 discloses a valve having a valve body which closes a valve seat at one end and has a second end, which abuts a biasing spring and is in fluid connection with an outlet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753